[PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                              No. 97-4422
                         Non-Argument Calendar
                       ________________________

                   D. C. Docket No. 95-596-CV-WMH

CHARLES EDWARD RODGERS,

                                                           Plaintiff-Appellant,

                                  versus

HARRY K. SINGLETARY, Secretary,
Florida Department of Corrections;
MARTA VILLACORTA, Superintendent, et al.,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________
                              (June 2, 1998)

Before ANDERSON, COX and DUBINA, Circuit Judges.

PER CURIAM:
      Charlie Edward Rodgers appeals the district court’s grant of summary judgment

and dismissal for failure to state a claim in his civil rights action under 42 U.S.C.

§ 1983. Rodgers, a state prisoner, filed a pro se civil rights complaint requesting

monetary damages, injunctive and declaratory relief for alleged constitutional

deprivations he suffered stemming from events occurring at the South Florida

Reception Center in 1993. The complaint alleges that Rodgers requested a sanitary

dining table, and that in response Defendant Gonzalez, a corrections officer, filed a

false disciplinary report against Rodgers. Rodgers was placed in “administrative

confinement” pending resolution of the disciplinary report. The disciplinary report

was subsequently dismissed in accordance with prison regulations because the case

was not heard within seven days, but Rodgers remained in administrative confinement

because he had pending criminal charges arising from his altercation with Gonzalez.

Rodgers remained for approximately two months pending resolution of the criminal

charges; he alleges that his confinement was in violation of his due process rights.

Rodgers also alleges that Defendants Singletary and Villacorta denied him due process

in connection with the alleged wrongful confinement by failing to promptly release

him after he had given them notice of his situation through the grievance procedure.



      With respect to Rodgers’ due process claim, the district court dismissed the

claims for declaratory and injunctive relief as moot and dismissed the damages action


                                         1
against Gonzalez pursuant to 28 U.S.C. § 1915 for failure to state a claim. The district

court also granted summary judgment for Singletary and Villacorta on the damages

claim, concluding that Rodgers had failed to show the deprivation of a protected

liberty interest as required by Sandin v. Conner.1 Rodgers appeals the district court’s

ruling. He argues that the district court erred in relying on Sandin in dismissing his

claim of an unconstitutional administrative confinement against Singletary and

Villacorta, because, he argues, Sandin was decided two years after the incident, and

the law at the time of the incident must govern.2

       This court reviews a district court’s grant of summary judgment de novo, with

all evidence and reasonable factual inferences viewed in the light most favorable to

the nonmoving party. See Hale v. Tallapoosa County, 50 F.3d 1579, 1581 (11th Cir.

1995). Rodgers cites Jenkins by Hall v. Talladega City Board of Education, 95 F.3d

1036, 1043 n.13 (11th Cir. 1996) for the proposition that we should apply the law as

it existed at the time of the incident, and therefore that Sandin is inapplicable to his

case. Jenkins, however, was a qualified immunity case. The footnote that Rodgers

       1
         515 U.S. 472, 484, 115 S. Ct. 2293, 2300 (1995) (holding that inmate can only claim a due
process violation if he can show deprivation of protected liberty interest, and that such interests are
generally limited to (a) those actions that unexpectedly alter the inmate’s term of imprisonment; and
(b) those actions that impose an atypical and significant hardship in relation to the ordinary incidents
of prison life).
       2
         Rodgers also alleged that the defendants used excessive force in an incident arising from
his request for a sanitary shower stall and that the defendants verbally abused him. The district court
ruled in the defendants’ favor on these claims as well. We write today only to address the district
court’s rulings as to Rodgers’ due process claim, as none of the other issues Rodgers raises on
appeal merit discussion. See 11TH CIR. R. 36-1.

                                                   2
cites merely expresses the well-established proposition that in considering a qualified

immunity defense, a reviewing court should refer to the law as it existed at the time

of the conduct at issue in analyzing whether a defendant should have known that he

was violating a clearly established right. Thus, Jenkins is inapplicable here.

       The general rule is that decisions of the Supreme Court “must be given full

retroactive effect in all cases still open on direct review and as to all events, regardless

of whether such events predate or postdate [the] announcement of the rule.” Harper

v. Virginia Dep’t of Taxation, 509 U.S. 86, 97, 113 S. Ct. 2510, 2517 (1993). Sandin

was decided in 1995, and the district court did not issue the subject order until 1997.

Thus, Rodgers’ case was still open when the district court applied Sandin, and under

Harper, the district court was correct in giving Sandin full retroactive effect. Every

other federal appellate court that has considered the question has held Sandin to apply

retroactively, and we likewise so hold here. See Mackey v. Dyke, 111 F.3d 460, 463

(6th Cir. 1997); Driscoll v. Youngman, 105 F.3d 393, 394 (8th Cir. 1997); Talley v.

Hesse, 91 F.3d 1411, 1412 (10th Cir. 1996); Frazier v. Coughlin, 81 F.3d 313, 317

(2d Cir. 1996); Dominique v. Weld, 73 F.3d 1156, 1160 n.6 (1st Cir. 1996); Mujahid

v. Meyer, 59 F.3d 931, 932 n.2 (9th Cir. 1995). As for the merits of Rodgers’ claim,

we agree with the district court that Rodgers has not shown that he was deprived of

a constitutionally protected liberty interest as defined in Sandin.

       AFFIRMED.


                                             3
4